 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT CCOURT
 7
                                              DISTRICT OF NEVADA
 8

 9
     CAMERON MATHEW
     CAMERON MATTHEWROSE,
                     ROSE,                            )   Case No.: 3:19-CV-00166-RCJ-WGC
10                                                    )
                                                      )   ORDER ADOPTING AND ACCEPTING
11
                               Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                      )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                              )   (ECF NO. 33)
                                                      )
13   CITY OF RENO, et al.,                            )
                                                      )
14                                                    )
                                                      )
15                             Defendants.            )
                                                      )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 33 1) entered on April 19, 2021, recommending that the Court
19

20   dismiss the Third Amended Complaint (ECF No. 29) and close this action. On May 3, 2021,

21   Plaintiff filed his Objections to Magistrate Judge’s Report and Recommendation (ECF No. 34).
22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
23
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
24

25   Nevada.

26

27

28          1   Refers to Court’s docket number.



                                                           1
 1          The Court has conducted its de novo review in this case, has fully considered the
 2
     pleadings and memoranda of the parties including the parties’ objections to the Report and
 3
     Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 4

 5
            IT IS HEREBY ORDERED that United States Magistrate Judge Cobb’s Report and

 6   Recommendation (ECF No. 33), shall be ADOPTED and ACCEPTED.
 7          IT IS FURTHER ORDERED that the Third Amended Complaint (ECF No. 29) is
 8
     DISMISSED WITH PREJUDICE.
 9
            IT IS FURTHER ORDERED that Plaintiff’s Motion to Delay Decision (ECF No. 30) is
10

11   DENIED AS MOOT.

12          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
13
     accordingly and close this case.
14
            IT IS SO ORDERED.
15
            Dated this 10th day of May, 2021.
16                                                              _____________________________
17
                                                                ROBERT C. JONES
                                                                United States District Judge
18

19

20

21

22

23

24

25

26

27

28



                                                        2
